PER CURIAM:
Myles Spires appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motions for appointment of counsel and to supplement the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Spires v. Harbaugh, No. 1:10-cv-01597-RDB, 2011 WL 3489883 (D. Md. filed Aug. 5,.2011; entered Aug. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.